                        UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF NORTH CAROLINA
                             SOUTHERN DIVISION

                                 NOS. 7:07-CR-58-BR-1
                                   7:16-CV-319-BR


GARY DEAN CHAVIS,
                                                RESPONSE TO GOVERNMENT’S
                Petitioner,
                                                 SUPPLEMENTAL BRIEFING
v.

UNITED STATES OF AMERICA,

                Respondent.



       Petitioner Casey Chavis responds to the government’s supplemental briefing

relating to the motion to vacate his sentence pursuant to 28 U.S.C. § 2255. (DE-186).

The United States concedes that Mr. Chavis’s sole count of conviction—the § 924(c)

count on Count Three—is now void because under the Supreme Court’s decision in

United States v. Davis, 139 S. Ct. 2319 (2019), arson is not a “crime of violence.” The

government likewise acknowledges that Counts One (alleging arson) and Two (alleging

conspiracy to commit arson) were dismissed pursuant to a plea agreement.

Nonetheless, the government asks this Court to resurrect the dismissed arson count and

engage in the fiction that Mr. Chavis pled guilty to that offense even though the

government itself agreed to dismiss that very charge (Count One) as part of the plea

agreement in this case. The government claims that this Court has authority to do so

because arson is a lesser-included offense of the § 924(c) conviction.

       But this Court has no such authority to revive and reinstate this now-dead charge

which the government (on its own volition) agreed to dismiss. There are at least two

                                            1


        Case 7:07-cr-00058-BR Document 188 Filed 10/28/19 Page 1 of 14
reasons why this Court cannot do so. First, as the Fourth Circuit held in United States

v. Adams, 814 F.3d 178, 185 (4th Cir. 2016), a court cannot reinstate a charge which the

government dismissed as a part of the plea bargaining process in response to a

“meritorious claim of actual innocence” on the charge of conviction. Id. The Fourth

Circuit sternly warned that to do so would be “punish[ing] a person because he has done

what the law plainly allows him to do.” Id. (quoting United States v. Goodwin, 457 U.S.

368, 372 (1982)). This is “a due process violation of the most basic sort.” Adams, 814

F.3d at 185. With that said, in Adams, the Fourth Circuit refused to reinstate dismissed

charges after vacating an offense of conviction for which the defendant was actually

innocent. Id. This Court must do the same here because, as further explained below,

Mr. Chavis is actually innocent of the now-void § 924(c) conviction to which he pled

guilty.

          Second, Mr. Chavis is entitled to hold the government to its promise with respect

to the dismissed charges. The government cannot now rescind the plea agreement and

reinstate counts it agreed to dismiss. This is so because when the government entered

into the agreement, it “bore the risk that a change in the relevant substantive law would

afford [Mr. Chavis] the right to be released.” United States v. Sandoval-Lopez, 122 F.3d

797, 801 (9th Cir. 1997). Indeed, it is well settled that “changes in the law generally do

not permit either the government or a criminal defendant to renege on a plea

agreement.” United States v. Bradley, 400 F.3d 459, 463-64 (6th Cir. 2005); see also

United States v. Archie, 771 F.3d 217, 222 (4th Cir. 2014) (“the possibility of a favorable

change in law occurring after a plea is one of the normal risks that accompanies a guilty

plea”) (citation omitted). Therefore, this Court must vacate Mr. Chavis’s § 924(c)

conviction without resurrecting the arson charges.
                                            2


           Case 7:07-cr-00058-BR Document 188 Filed 10/28/19 Page 2 of 14
                                      ARGUMENT

     A. The plea agreement does not permit the government to renege on its promise to
        dismiss Counts One and Two and to no longer prosecute him where the
        government bore the risk that a change in the law might void Mr. Chavis’s
        conviction.

     Plea agreements are contracts. As the Supreme Court has explained, “when a plea

rests in any significant degree on a promise or agreement of the prosecutor, so that it

can be said to be part of the inducement or consideration, such promise must be

fulfilled.” Santobello v. New York, 404 U.S. 257, 262 (1971). To ensure that each side

receives the benefit of the bargain, courts enforce the plain language of a plea agreement

“in its ordinary sense.” United States v. Warner, 820 F.3d 678, 683 (4th Cir. 2016);

accord United States v. Tate, 845 F.3d 571, 575 (4th Cir. 2017) (“In determining what

promises the government made, we read a plea agreement’s plain language in its

ordinary sense.”). Any ambiguities in a plea agreement are construed against the

government as the drafter. United States v. Barefoot, 754 F.3d 226, 246 (4th Cir. 2014).

     “[T]he possibility of a favorable change in the law occurring after a plea is one of

the normal risks” that accompanies plea bargaining. United States v. Archie, 771 F.3d

217, 222 (4th Cir. 2014). Thus, a mistake of law underlying a plea agreement, resulting

from a subsequent interpretation of the law, is not grounds for cancellation of the plea

agreement because “a plea agreement, like any contract, allocates risk.” Id. (citation

omitted); see also United States v. Bradley, 400 F.3d 459, 460 (6th Cir. 2005) (noting

that “changes in the law generally do not permit either the government or a criminal

defendant to renege on a plea agreement”).

     Under the plain language of Mr. Chavis’s plea agreement, the government agreed

to dismiss Counts One and Two at sentencing. Plea Agreement at ¶ 4(a), DE-67. The

                                             3


        Case 7:07-cr-00058-BR Document 188 Filed 10/28/19 Page 3 of 14
agreement contains no language permitting reinstatement of these counts. On the

contrary, the government promised to “not further prosecute [Mr. Chavis] for conduct

constituting the basis for the Indictment.” Id. at ¶ 4(d). If the government wanted the

ability to reinstate these counts, it had every opportunity to bargain for that right. It did

not. As a result, the government bore the risk that the law might change in such a way

as to favor Mr. Chavis. Thus, a change in the law rendering Mr. Chavis’s conviction on

Count Three void in no way relieves the government of its obligations under the plea

agreement. Archie, 771 F.3d at 222; see also McKeever v. Warden, SCI-Graterford, 486

F.3d 81, 89 (3d Cir. 2007) (“In a contract (and equally in a plea agreement) one binds

oneself to do something that someone else wants, in exchange for some benefit to

oneself. By binding oneself one assumes the risk of future changes in circumstances in

light of which one’s bargain may prove to have been a bad one. That is the risk inherent

in all contracts; they limit the parties’ ability to take advantage of what may happen over

the period in which the contract is in effect.”).

     The Ninth Circuit’s decision in United States v. Sandoval-Lopez is directly on

point. 122 F.3d 797, 801 (9th Cir. 1997). There, the defendants each pled guilty to two

Section 924(c) counts for using or carrying a firearm in furtherance of a drug trafficking

offense. Id. at 798. In exchange, the government agreed to dismiss the separately

charged drug trafficking counts. Id. Subsequent to the plea, in Bailey v. United States,

516 U.S. 137 (1995), the Supreme Court narrowed the definition of the “use” of a firearm

prong under § 924(c) to require “active employment.” Bailey rendered the § 924(c)

convictions void; therefore, the district court granted § 2255 relief by vacating the

defendants’ § 924(c) convictions. Id. at 798-99. But the district court also reinstated


                                              4


         Case 7:07-cr-00058-BR Document 188 Filed 10/28/19 Page 4 of 14
the previously-dismissed drug trafficking counts, which were lesser-included offenses of

the § 924(c) counts. Id. at 799.

     The Ninth Circuit reversed the district court’s reinstatement of the drug trafficking

charges. The Court explained that the government could not rely on an unanticipated

change in the law to get out of the plea agreement. Id. Rather, when the government

entered into the plea agreement, it “should have known that comparable changes in the

law occur from time to time.” Id. at 801. The Court reasoned that “[n]otwithstanding

the above, the prosecution chose to take the pleas on the [§ 924(c)] counts alone and

failed to provide for any right to reinstate the drug charges should the gun count

convictions subsequently be vacated.” Id. at 802. As a result, the government “bore the

risk that a change in the relevant substantive law would afford the defendants the right

to be released.” Id. at 801. Thus, the Ninth Circuit held that the government was stuck

with the plea agreement, which in turn meant, that it had to stick “to its promise with

respect to the dismissed drug counts.” Id. at 800.

     Finally, in Sandoval-Lopez, the Ninth Circuit made clear that “the defendants

challenged only the validity of their convictions on the gun counts and did not attack the

plea agreements themselves.” 122 F.3d at 802. This stood in stark contrast to a

voluntariness challenge to guilty pleas. “Such attacks are directed at the entire

agreement, and if successful, may render the entire agreement void or voidable.” Id.

The Court clarified that if the defendants had brought such a voluntariness challenge,

the “proper remedy might have been to vacate or allow withdrawal of the guilty pleas

and reinstate the dismissed charges.” Id. But that was not what happened—the

defendants “did not attack their plea agreements.” Id. Instead, the Court explained, the

defendants accepted their guilty pleas as knowing and voluntary, but “the conduct to
                                            5


        Case 7:07-cr-00058-BR Document 188 Filed 10/28/19 Page 5 of 14
which they pled guilty — the only conduct for which they were convicted and sentenced

— is now insufficient as a matter of law to support their convictions.” Id.

     In other words, the defendants “did not recant their admissions to having

committed the acts that formed the basis for the counts of conviction; they simply

claimed, that after Bailey those acts were no longer crimes.” Id. Thus, the Ninth Circuit

concluded that the government was therefore not free to reinstate the dismissed counts.

The Ninth Circuit reversed and remanded the case to the district court to dismiss the

drug charges.

     The circumstances here mirror those in Sandoval-Lopez. Like the defendants in

Sandoval-Lopez, Mr. Chavis pled guilty to an offense under a plea agreement with the

government. Just like Sandoval-Lopez, the government agreed to dismiss all other

charges in the indictment in exchange for the guilty plea. As in Sandoval-Lopez, the

government failed in the plea agreement to provide for any right to reinstate dismissed

charges should the conviction be vacated. Just like in Sandoval-Lopez, the government

assumed the risk that the law would change and render Mr. Chavis’s conviction void.

And just like the defendants in Sandoval-Lopez, Mr. Chavis never attacked the

voluntariness of his guilty plea; rather, he challenged the validity of the conviction

because the conduct to which he pled guilty is insufficient as a matter of law to support

his conviction.

     The government chose to charge Mr. Chavis with a conspiracy, elected to use that

as the basis for his § 924(c) conviction in this case, and thus assumed the risk that a

chance in the law would render those convictions unconstitutional. See Sandoval-

Lopez, 122 F.3d at 802; accord Archie, 771 F.3d at 222. The government cannot avoid

its obligations under the plea agreement. See United States v. Peglara, 33 F.3d 412, 414
                                           6


        Case 7:07-cr-00058-BR Document 188 Filed 10/28/19 Page 6 of 14
(4th Cir. 1994) (“Because a government that lives up to its commitments is the essence

of liberty under law, the harm generated by allowing the government to forego its plea

bargain obligations is one which cannot be tolerated.”); see also United States v.

Barefoot, 754 F.3d 226, 246 (4th Cir. 2014) (“all ambiguities in the Plea Agreement are

to be construed against the government as its drafter”); United States v. Jordan, 509

F.3d 191, 195-96 (4th Cir. 2007) (“Because a defendant’s fundamental and constitutional

rights are implicated when he is induced to plead guilty by reason of a plea agreement,

we analyze a plea agreement with greater scrutiny than we would apply to a commercial

contract.”) (internal quotation marks omitted); United States v. Harvey, 791 F.2d 294,

300 (4th Cir. 1986) (“both constitutional and supervisory concerns require holding the

Government to a greater degree of responsibility than the defendant (or possibly than

would be either of the parties to commercial contracts) for imprecisions or ambiguities

in plea agreements”).

     B. Reinstatement would violate Mr. Chavis’s due process rights.

     Even if the plea agreement did not prevent reinstatement, the Fourth Circuit’s

decision in United States v. Adams does. 814 F.3d 178 (4th Cir. 2016). In Adams, due

to a subsequent change in the law, the Fourth Circuit found that Adams was actually

innocent of the felon-in-possession charge (18 U.S.C. § 922(g)) to which he pled guilty,

and therefore, vacated the conviction. Id. at 184. However, the government asked the

Fourth Circuit to reinstate the charges that the government dismissed as a part of the

plea agreement. Id. at 184-85. The Fourth Circuit refused to do so upon holding that

“[t]he government treads dangerously close to punishing Adams for pursuing what we

have ultimately determined to be a meritorious claim of actual innocence.” Id. at 185.


                                            7


        Case 7:07-cr-00058-BR Document 188 Filed 10/28/19 Page 7 of 14
The Court did not allow such a “due process violation of the most basic sort.” Id.

(citation omitted).

     The Court emphasized that “[j]ust as the criminal justice system must see the guilty

convicted and sentenced to a just punishment, so too it must ferret out and vacate

improper convictions.” Id. As such, the Court concluded that Adams “should not

remain convicted for a crime of which he is innocent.” Id. The Court then entered a

judgment in favor of Adams without giving the government any opportunity to reinstate

dismissed charges. Id.

     The same is true here. To establish actual innocence of a count of conviction, the

petitioner must demonstrate that “in light of all the evidence,” “it is more likely than not

that no reasonable juror would have convicted him.” Bousley v. United States, 523 U.S.

614, 623 (1998) (quoting Schlup v. Delo, 513 U.S. 298, 327-328 (1995) (internal

quotation marks omitted). The Fourth Circuit and its sister circuits have uniformly held

that this showing is satisfied when an intervening change in the law establishes that a

petitioner has been “convicted for conduct not prohibited by law.” Alaimalo v. United

States, 645 F.3d 1042, 1047 (9th Cir. 2011); Adams, 814 F.3d at 183 (petitioner was

actually innocent of his felon-in-possession conviction because intervening Fourth

Circuit precedent established that he was no longer a felon).

     For example, in Adams, the defendant claimed that in light of intervening Fourth

Circuit precedent, he was actually innocent of his conviction for being a felon in

possession in violation of 18 U.S.C. § 922(g). 814 F.3d at 183. Specifically, he claimed

that after United States v. Simmons, 649 F.3d 237 (4th Cir. 2011) — which redefined the

meaning of “felony” under § 922(g) — none of his prior convictions could qualify as


                                             8


        Case 7:07-cr-00058-BR Document 188 Filed 10/28/19 Page 8 of 14
“felonies.” Id. In turn, he explained that the “felon” element of §922(g) could no longer

be satisfied, and hence, he was actually innocent. Id.

     The government answered that “although Adams may no longer be legally

convicted of a violation of § 922(g) after Simmons, he remains, nonetheless, somehow

still factually guilty.” Adams, 814 F.3d at 183. In so arguing, the government cited to

the Supreme Court’s decision in Bousley, which held that “actual innocence” means

“factual innocence, not mere legal insufficiency.” 523 U.S. at 623. However, the Fourth

Circuit rejected the government’s argument upon concluding that “Adams, has indeed,

shown ‘factual innocence’ as contemplated by Bousley.” Adams, 814 F.3d at 183. The

Court explained that Adams was factually innocent “because he has shown that it

impossible for the government to prove one of the required elements of a § 922(g)(1)

charge — that the defendant was a convicted felon at the time of the offense. This is so

because [in light of Simmons] Adams was ‘in fact’ not a felon.” Id.

     Likewise, Mr. Chavis is innocent of the § 924(c) offense for which he was convicted.

This is because there are no facts under which he could have been convicted for the

charged offense. Under the categorical approach, federal arson and conspiracy, as the

government concedes, never qualify as “crimes of violence.” Therefore, “it is impossible

for the government to prove one of the required elements” of § 924(c) — the “crime of

violence” element. Adams, 814 F.3d at 183.

     Indeed, several federal courts have relied precisely on this reasoning to find that

defendants were actually innocent of § 924(c) offenses that could no longer be sustained

after the demise of the residual clause in the § 924(c)(3) “crime of violence” definition.

See United States v. Reece, __ F.3d__, 2019 WL 4252238, at *3 n. 3 (5th Cir. 2019)

(defendant was actually innocent of § 924(c) offense because it was predicated on
                                           9


        Case 7:07-cr-00058-BR Document 188 Filed 10/28/19 Page 9 of 14
conspiracy to commit bank robbery, which no longer qualifies as a “crime of violence”

after Davis); Dota v. United States, 368 F. Supp.3d 1354, 1363 (C. D. Cal. Oct. 30, 2018)

(defendant was actually innocent of § 924(c) offense because it was predicated on

conspiracy to commit a murder-for-hire, which no longer qualifies as a “crime of

violence”); United States v. Birdinground, 2018 WL 3242294, at *10 (D. Mont. July 3,

2018) (“A defendant who uses or carries a firearm during and in relation that is neither

‘a crime of violence’ nor ‘a drug trafficking crime’ has not, in fact, violated § 924(c)” and

therefore “is actually innocent”); Becerra-Perez v. United States, TJH-CV-16-07046 (C.

D. Cal. Feb. 15, 2017) (“‘A petitioner is actually innocent when he was convicted for

conduct not prohibited by law.’); Duhart v. United States, 2016 WL 4720424, at *4 (S.

D. Fla. Sept. 9, 2016) (finding actual innocence where petitioner’s “§ 924(c) conviction

relies on the fact that he was convicted of a predicate ‘crime of violence’ when he was

actually not”).

     Because the government could never show one of the essential elements of Count

Three, Mr. Chavis is actually innocent of the § 924(c) offense to which he pled guilty.

Adams dictates that the government cannot punish Mr. Chavis for bringing this

“meritorious claim of actual innocence” by reinstating the dismissed counts. Adams,

814 F.3d at 185. Doing so would be a “due process violation of the most basic sort.” Id.

     C. 18 U.S.C. § 3296 does not apply here.

     The government also cannot revive the dismissed counts under 18 U.S.C. § 3296.

That statute permits reinstatement of counts dismissed pursuant to a plea agreement,

but only when “the guilty plea was subsequently vacated on the motion of the

defendant.” Id. at § 3296(a)(3) (emphasis added). Section 3296 by its express terms

operates only to address any statute of limitations claim that a defendant might
                                            10


        Case 7:07-cr-00058-BR Document 188 Filed 10/28/19 Page 10 of 14
otherwise have to bar the government from reinstating dismissed counts after he

successfully moved to vacate his guilty plea. See 18 U.S.C. § 3296(b) (“Nothing in this

section shall preclude the District Court from considering any defense or objection,

other than statute of limitations, to the prosecution of the counts reinstated under

subsection (a).”)

     That is not the case here. Mr. Chavis did not challenge his guilty plea. And his

plea—like the plea agreement—has not been vacated. Instead, Mr. Chavis challenged his

conviction on Count Three because it was legally insufficient to state a claim: “[A] plea

of guilty does not bar a claim that the defendant’s conviction is unconstitutional, ‘no

matter how validly his factual guilt is established’ if the facts he pled guilty to are

subsequently determined not to be criminal.” United States v. Barnhardt, 93 F.3d 706,

708 (10 Cir. 1996) (quoting Menna v. New York, 423 U.S. 61, 63 n.2 (1975)). Because

Mr. Chavis’s guilty plea has not been “vacated on the motion of the defendant,” Section

3296 does not apply.

     D. The government cites to inapposite authority related to directed
        verdicts that have no application here.

     Finally, in support of its novel theory that this Court may substitute a “lesser-

included” offense for the invalid conviction on Count Three, the government cites to a

series of cases that have no place in the analysis here. See Rutledge v. United States, 517

U.S. 292, 305-06 (1996); United States v. Sepulveda-Hernandez, 752 F.3d 22, 28-31

(1st Cir. 2014); United States v. Skipper, 74 F.3d 608, 611-612 (5th Cir. 1996); United

States v. Smith, 13 F.3d 380, 383 (10th Cir. 1993); United States v. Figueroa, 666 F.2d

1375, 1380 (11th Cir. 1982); United States v. Swiderski, 548 F.2d 445, 452 (2d Cir.

1977).

                                              11


         Case 7:07-cr-00058-BR Document 188 Filed 10/28/19 Page 11 of 14
              In these cases, appellate courts directed entry of judgment for a lesser-

included offense when a greater offense was reversed on grounds that did not affect the

greater offense. Id. But these decisions plainly do not apply to the instant case for two

independent reasons.

              First, these cases involved convictions by jury trial, in which the government

was not burdened by any promises made in a plea agreement. Id. In stark contrast,

here, the government entered a plea agreement in which it promised to dismiss the

lesser-included arson offense—a promise that it must keep. Therefore, the plea

agreement bars the reinstatement of the charges that a jury trial may not.

     Second, the directed verdicts in these cases were authorized by 28 U.S.C. § 2106 —

a statute which solely gives “[t]he Supreme Court or any other court of appellate

jurisdiction” authority to direct the verdict. Id. (emphasis added). Nothing in the rule

permits the district court to enter such verdict. Simply put, no authority exists

permitting this Court to reinstate Count One under the guise of the now-invalid Count

Three.


                                      CONCLUSION

         For the reasons set forth above, Mr. Chavis respectfully requests that this Court

vacate his § 924(c) conviction and the judgment in this case.


         Respectfully requested this 28th day of October, 2019.

                                            G. ALAN DUBOIS
                                            Federal Public Defender

                                            /s/ Sherri Royall Alspaugh
                                            SHERRI ROYALL ALSPAUGH
                                            First Assistant Federal Public Defender
                                            Attorney for Defendant
                                              12


          Case 7:07-cr-00058-BR Document 188 Filed 10/28/19 Page 12 of 14
                            Office of the Federal Public Defender
                            150 Fayetteville Street, Suite 450
                            Raleigh, North Carolina 27601
                            Telephone: 919-856-4236
                            Fax: 919-856-4477
                            E-mail: Sherri_Alspaugh@fd.org
                            N.C. State Bar No. 17581
                            LR 57.1 Counsel
                            Appointed




                              13


Case 7:07-cr-00058-BR Document 188 Filed 10/28/19 Page 13 of 14
                              CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a copy of the foregoing was served upon:

DENNIS M. DUFFY
Assistant United States Attorney
150 Fayetteville St., Suite 2100
Raleigh, NC 27601

GARY DEAN CHAVIS
Reg. No. 70203-056
USP Victorville
United States Penitentiary
P. O. Box 3900
Adelanto, CA 92301

by electronically filing the foregoing with the Clerk of Court on October 28, 2016, using
the CM/ECF system which will send notification of such filing to the above. Service of
the Motion to Vacate pursuant to 28 USC Sec. 2255 and the Memorandum in Support
was made on Mr. Chavis by U.S. Mail.

      This the 28th day of October, 2019.


                                         G. ALAN DUBOIS
                                         Federal Public Defender

                                         /s/ Sherri Royall Alspaugh
                                         SHERRI ROYALL ALSPAUGH
                                         First Assistant Federal Public Defender
                                         Attorney for Defendant
                                         Office of the Federal Public Defender
                                         150 Fayetteville Street, Suite 450
                                         Raleigh, North Carolina 27601
                                         Telephone: 919-856-4236
                                         Fax: 919-856-4477
                                         E-mail: Sherri_Alspaugh@fd.org
                                         N.C. State Bar No. 17581
                                         LR 57.1 Counsel
                                         Appointed




                                            14


        Case 7:07-cr-00058-BR Document 188 Filed 10/28/19 Page 14 of 14
